78 F.3d 589
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Maurice L. JARRETT, also known as Maurice L. Butler, Appellant.
No. 95-2431.
United States Court of Appeals, Eighth Circuit.
Submitted:  February 23, 1996Filed March 1, 1996.

Before BEAM, LOREN and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
In this direct criminal appeal, Maurice L. Jarrett appeals the sentence imposed by the district court1 following Jarrett's guilty plea to drug offenses.   Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).


2
The sole argument raised in the Anders brief is that the district court erred in denying Jarrett's motion for a downward departure pursuant to U.S.S.G. § 5K2.0, which Jarrett based on the United States Sentencing Commission's February 1995 report concluding that the 100-to-1 ratio between the penalties for crack cocaine and powder cocaine was not justified, and a proposed Guidelines amendment--which would have eliminated the 100-to-1 ratio--forwarded by the Commission to Congress for its consideration.   Jarrett's downward-departure argument is foreclosed by our recent decision in United States v. Higgs, 72 F.3d 69, 70 (8th Cir.1995) (per curiam) (Commission's February 1995 report is not basis upon which court can rely to grant § 5K2.0 downward departure;  also noting that Congress rejected Commission's recommended Guidelines amendment).


3
After reviewing the record on appeal in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have found no nonfrivolous issues for appeal.   Accordingly, we affirm.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri